In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3915 
GEORGE D. HIRMIZ, 
                                                   Plaintiff‐Appellant, 

                                   v. 

NEW HARRISON HOTEL CORP., d/b/a TRAVELODGE HOTEL 
CHICAGO, 
                                      Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 15 C 6874 — Amy J. St. Eve, Judge. 
                      ____________________ 

       SUBMITTED MARCH 27, 2017— DECIDED APRIL 6, 2017 
                   ____________________ 
    
   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  George  Hirmiz,  a  front‐desk  clerk 
at a Travelodge Hotel, was fired after being caught on video 
sleeping  in  the  hotel  lobby  while  a  fight  broke  out  among 
several guests. He sued the hotel under the Americans with 
Disabilities  Act,  42  U.S.C.  § 12101  et  seq.,  claiming  that  his 
employer  had  failed  to  accommodate  a  malady  that  he  had 
2                                                         No. 16‐3915 


contracted as a result of long‐term exposure to high levels of 
electromagnetic  voltage  at  the  hotel;  had  discriminated 
against  him  because  of  his  disorder;  and  finally  had  fired 
him  in  retaliation  for  his  having  complained  about  the  ho‐
tel’s  voltage  levels  to  the  Occupational  Safety  and  Health 
Administration.  The  district  court  granted  summary  judg‐
ment  in  favor  of  the  hotel  on  the  ground  that  Hirmiz  had 
failed  to  present  evidence  that  he  is  disabled  within  the 
meaning  of  the  Americans  with  Disabilities  Act,  that  he’d 
engaged in any protected activity before his termination (an 
essential  element  of  his  ADA  retaliation  claim),  or  that  the 
complaint he’d filed with OSHA had played any role in his 
termination. 
    There is debate in the medical community over whether 
sensitivity  to  electromagnetic  voltage  is  a  physical  disorder 
or  a  psychological  one.  See,  e.g.,  Caitlin  Dewey,  “Are  ‘WiFi 
Allergies’  a  Real  Thing?  A  Quick  Guide  to  Electromagnetic 
Hypersensitivity,”  Washington  Post  (Aug.  31,  2015),  www.
washingtonpost.com/news/the‐intersect/wp/2015/08/31/are‐
wifi‐allergies‐a‐real‐thing‐a‐quick‐guide‐to‐electromagnetic‐
hypersensitivity.  If  it  is  psychological,  the  symptoms  might 
not  constitute  a  disorder  that  would  entitle  Hirmiz  to  the 
protections  of  the  Americans  with  Disabilities  Act.  A  great 
deal of psychological distress is trivial—fear of black cats, for 
example.  And  indeed  the  district  court  found  that  Hirmiz 
had  provided  no  evidence—medical  or  otherwise—that  he 
suffers  from  any  “impairment”  that  “substantially  limits” 
any of his “major life activities,” as required to prove the ex‐
istence of a disability under the Americans with Disabilities 
Act. 42 U.S.C. § 12102(1)–(2); Carothers v. County of Cook, 808 
F.3d  1140,  1147–48  (7th  Cir.  2015).  Nor  did  he  even  try  to 
prove  that  he  fits  either  of  the  other  definitions  of  “disabil‐
No. 16‐3915                                                          3


ity” in the ADA—that he has a “record” of such an impair‐
ment  or  that  he  was  “regarded  as  having”  one  by  his  em‐
ployer. See 42 U.S.C. § 12102(1). 
    As  for  his  claim  that  his  discharge  was  retaliatory,  the 
district judge found that he’d engaged in no activity shield‐
ed from employer discipline by the ADA. Although the stat‐
ute  protects  employees  who  suffer  retaliation  after  seeking 
an  accommodation  by  their  employer,  or  filing  a  complaint 
of  discrimination  on  account  of  a  disability,  Preddie  v.  Bar‐
tholomew  Consolidated  School  Corp.,  799  F.3d  806,  814–15  (7th 
Cir.  2015),  Hirmiz  had  neither  sought  an  accommodation, 
nor filed his discrimination charge with the EEOC, until af‐
ter he was fired. Nor had he shown any causal link between 
his OSHA complaint and his termination—and furthermore 
OSHA  had  found  the  hotel’s  electromagnetic  voltage  levels 
to be normal and the hotel had provided valid reasons, unre‐
lated  to  Hirmiz’s  alleged  disability,  for  firing  him  (such  as 
sleeping on the job). See Reid v. Neighborhood Assistance Corp. 
of America, 749 F.3d 581, 586–90 (7th Cir. 2014). 
    He has tried to give us new evidence regarding his medi‐
cal condition, including disciplinary records in his personnel 
file  that  he  complains  are  false  and  communications  with 
agencies  or  persons  (including  the  FBI,  the  Illinois  Depart‐
ment of Human Rights, and the Governor of Illinois) which 
or  whom  he  claims  he  contacted  about  his  complaints 
against  the  hotel.  No  luck;  new  evidence  may  not  be  pre‐
sented  on  appeal.  Packer  v.  Trustees  of  Indiana  University 
School of Medicine, 800 F.3d 843, 849 (7th Cir. 2015). 
   The judgment of the district court is 
                                                          AFFIRMED.